PER CURIAM.
The appellant, Beach Higher Power Corporation, defendant below, seeks to reverse a non-final order granting summary judgment in appellees’ favor. We have jurisdiction pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iv) and reverse.
Beach Higher Power Corporation was hand-served with Capoche Cabinets’ motion for summary judgment at commencement of trial in the underlying dispute between the parties. Because the plaintiffs did not serve their motion for summary judgment at least twenty days prior to the hearing on the motion as expressly required by Florida Rule of Civil Procedure 1.510(c), it was error for the lower court to grant summary judgment at that time in plaintiffs’ favor. See Gold v. El *552Camino Mortgage Corp., 491 So.2d 322 (Fla. 3d DCA 1986).
Reversed and remanded.